Exhibit 10.36

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
December 31, 2006, by Endo Pharmaceuticals Holdings Inc., a Delaware corporation
(the “Employer”), Peter A. Lankau (the “Executive”).

WHEREAS, the Executive has been employed by the Employer pursuant to the terms
of an Amended and Restated Employment Agreement, dated as of December 20, 2005
(the “Original Agreement”); and

WHEREAS, the Employer and the Executive each desire to amend and restate the
Original Agreement in its entirety;

NOW THEREFORE, intending to be legally bound, and in consideration of the mutual
agreements contained herein, the parties agree to amend and restate the Original
Agreement in its entirety as follows:

ARTICLE 1. DEFINITIONS.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Article 1.

“Agreement” means this Employment Agreement, including the Exhibits hereto, as
amended from time to time.

“Basic Compensation” means Salary and Benefits.

“Benefits” shall have the meaning set forth in Section 3.1(b).

“Board of Directors” means the board of directors of the Employer.

“Confidential Information” means any and all:

(a) trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

 

-1-



--------------------------------------------------------------------------------

(b) information concerning the business and affairs of the Employer (which
includes unpublished financial statements, financial projections and budgets,
unpublished and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, to the extent not publicly known, personnel
training and techniques and materials) however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“disability” shall have the meaning set forth in Section 6.2.

“Effective Date” means January 1, 2007.

“Employment Period” shall have the meaning set forth in Section 2.2.

“Fiscal Year” means the Employer’s fiscal year, as it exists on the Effective
Date or as changed from time to time.

“for cause” shall have the meaning set forth in Section 6.3.

“for good reason” shall have the meaning set forth in Section 6.4.

“Incentive Compensation” shall have the meaning set forth in Section 3.2.

“person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

“Post-Employment Period” shall have the meaning set forth in Article 8.

“Salary” shall have the meaning set forth in Section 3.1(a).

 

-2-



--------------------------------------------------------------------------------

ARTICLE 2. EMPLOYMENT TERMS AND DUTIES.

Section 2.1 Employment. The Employer hereby employs the Executive, and the
Executive hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

Section 2.2 Term. Subject to the provisions of Article 6, the term of the
Executive’s employment under this Agreement will be a rolling twenty-four month
period commencing each day after the Effective Date and ending on the
twenty-four month anniversary of such day (the “Employment Period”). For
purposes of this Agreement, employment and compensation paid by any direct or
indirect subsidiary of the Employer will be deemed to be employment and
compensation paid by the Employer.

Section 2.3 Duties. The Executive will have such duties as are assigned or
delegated to the Executive by the Employer’s Board of Directors and will serve
as President and Chief Executive Officer of the Employer. The Executive will
devote the Executive’s business, time, attention, skill, and energy to the
business of the Employer, will promote the success of the Employer’s business,
and will cooperate with the Board of Directors in the advancement of the best
interests of the Employer. Nothing in this Section 2.3, however, will prevent
the Executive from engaging in additional activities in connection with personal
investments, corporate directorships and community affairs that are not
inconsistent with the Executive’s duties under this Agreement. It is expressly
understood and agreed that to the extent any such activities have been conducted
by the Executive prior to the Effective Date, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
subsequent to the Effective Date shall not thereafter be deemed to be
inconsistent with the Executive’s duties under this Agreement. The Executive
shall, from time to time, inform the Board of Directors of those additional
activities in which the Executive is engaged. If, at any time, the Executive is
elected as a director of the Employer or as a director or officer of any of
Employer’s subsidiaries, the Executive will fulfill the Executive’s duties as
such director or officer without additional compensation.

Section 2.4 Director’s and Officer’s Liability Coverage. The Employer shall
cause the Executive to be (a) indemnified as an officer and/or director of the
Employer or any of its affiliates, to the extent applicable, to the maximum
extent permitted by applicable law, and (b) covered by director’s and officer’s
liability insurance in connection with the Executive serving as an officer
and/or director of Employer or any of its affiliates. The provisions of this
Section 2.4 shall survive termination of this Agreement for any reason.

ARTICLE 3. COMPENSATION.

Section 3.1 Basic Compensation.

(a) Salary. The Executive will be paid an annual salary of $606,000, subject to
adjustment as provided below (the “Salary”), which will be payable in equal
periodic installments according to the Employer’s customary payroll practices,
but no less frequently than

 

-3-



--------------------------------------------------------------------------------

the 15th and the last day of each month. The Salary will be reviewed by the
Compensation Committee of the Board of Directors (the “Committee”) not less
frequently than annually, and be adjusted in the sole discretion of the
Committee, but in no event will the Salary be less than $606,000 per year. In
determining the amount of any adjustment to Salary, the Committee shall take
into account inflation, merit, changes in responsibilities and industry salary
practices for executives. Any increase in Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement.

(b) Benefits. The Executive will, during the Employment Period, be permitted to
participate in such incentive, savings, pension, profit sharing, bonus, life
insurance, hospitalization and major medical, and other employee benefit plans,
practices, policies and programs, of the Employer that may be in effect from
time to time, to the extent the Executive is eligible under the terms of those
plans (collectively, the “Benefits”).

(c) Stock Options/Restricted Shares. To the extent the Employer determines to
award stock options, restricted shares or other similar consideration to
management personnel based upon duration of employment or achieving performance
targets, or both, the Executive shall be permitted to participate in such
programs. For each Fiscal Year or part thereof during the Employment Period the
Executive shall be eligible to earn as additional compensation (the “Long-Term
Compensation”) for the services to be rendered by the Executive pursuant to this
Agreement, long-term equity incentives in an amount approved by the Committee;
provided that the Executive shall be eligible to earn Long-Term Compensation for
services rendered by the Executive equal in value to $3,150,000 (or such lesser
(including zero) or greater amount as is approved by the Committee).

Section 3.2 Incentive Compensation. For each Fiscal Year or part thereof during
the Employment Period the Executive shall be paid in cash as additional
compensation (the “Incentive Compensation”) for the services to be rendered by
the Executive pursuant to this Agreement, an amount equal to sixty percent
(60%) of the Salary for such Fiscal Year (or such lesser (including zero) or
greater (not to exceed two hundred) percent of the Salary for such Fiscal Year
as is recommended in good faith and approved by the Committee) if the Employer
achieves certain performance targets set by the Committee (the “Performance
Targets”) for such Fiscal Year. Incentive Compensation for each Fiscal Year or
part thereof shall be paid as soon as practicable following the receipt by the
Employer of its audited financial statements for the Fiscal Year for which the
Incentive Compensation is being paid, unless the Executive shall elect to defer
the receipt of such Incentive Compensation. The Executive shall be permitted to
submit a proposal for additional incentive compensation with respect to the
period commencing on the date hereof and ending at the end of the Employers’
current Fiscal Year, and the Employer shall consider such proposal in good
faith.

ARTICLE 4. FACILITIES AND EXPENSES.

Section 4.1 Reimbursement. The Employer will furnish the Executive office space,
equipment, supplies, and such other facilities and personnel as the Employer
deems necessary or appropriate for the performance of the Executive’s duties
under this Agreement.

 

-4-



--------------------------------------------------------------------------------

The Employer will pay the Executive’s dues in such professional societies and
organizations as are appropriate, and will pay on behalf of the Executive (or
reimburse the Executive for) reasonable expenses incurred by the Executive at
the request of, or on behalf of, the Employer in the performance of the
Executive’s duties pursuant to this Agreement, and in accordance with the
Employer’s employment policies, including reasonable expenses incurred by the
Executive in attending conventions, seminars, and other business meetings and in
appropriate business entertainment activities. The Executive must file expense
reports with respect to such expenses in accordance with the Employer’s
policies.

Section 4.2 Motor Vehicle Allowance. As of the Effective Date, the Executive
will be entitled to use of an automobile, and a replacement thereof, mutually
acceptable to the Executive and the Employer, at least every three (3) fiscal
years after the Effective Date during the Employment Term. The Employer will
reimburse the Executive for all operating expenses relating thereto upon the
Executive’s submission of appropriate documentation as set forth in Section 4.1.
The Employer will determine the actual value, if any, of the Executive’s
non-business use of such automobile and will furnish the Executive with a W-2
Wage and Tax Statement, grossed up for taxes, to be included in the Executive’s
income tax returns, in accordance with prevailing Internal Revenue Service
regulations.

ARTICLE 5. VACATIONS AND HOLIDAYS.

The Executive will be entitled to paid vacation each Fiscal Year in accordance
with the vacation policies of the Employer in effect for its executive officers
from time to time, provided that in no event shall such number of paid vacation
days be fewer than twenty. The Executive will also be entitled to the paid
holidays and other paid leave set forth in the Employer’s policies. Vacation
days and holidays during any Fiscal Year that are not used by the Executive
during such Fiscal Year may be used in any subsequent Fiscal Year.

ARTICLE 6. TERMINATION AND ELECTION NOT TO RENEW.

Section 6.1 Events of Termination. The Employment Period, the Executive’s Basic
Compensation and Incentive Compensation, and any and all other rights of the
Executive under this Agreement or otherwise as an employee of the Employer will
terminate (except as otherwise provided in this Article 6):

(a) upon the death of the Executive;

(b) upon the disability of the Executive (as defined in Section 6.2);

(c) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Executive, or at such later time as such notice may specify,
unless otherwise provided in Section 6.3;

(d) without cause upon not less than thirty days’ prior notice from the Employer
to the Executive;

 

-5-



--------------------------------------------------------------------------------

(e) for good reason (as defined in Section 6.4) upon not less than thirty days’
prior notice from the Executive to the Employer; or

(f) by the Company other than for cause upon not less than thirty days’ prior
notice from the Employer to the Executive or by the Executive for good reason,
in each case within 12 months following the occurrence of a Change of Control
(as defined in Section 6.5(e)).

Section 6.2 Definition of Disability. For purposes of Sections 6.1 and 6.3, the
Executive will be deemed to have a “disability” if, as a result of the
Executive’s incapacity due to reasonably documented physical illness or injury
or mental illness, the Executive shall have been unable for more than six months
in any twelve month period to perform Executive’s duties hereunder on a full
time basis and within 30 days after written notice of termination has been give
to the Executive, the Executive shall not have returned to the full time
performance of such duties. The date of termination in the case of a termination
for “disability” shall be the last day of the aforementioned 30-day period.

Section 6.3 Definition of “For Cause.” For purposes of Section 6.1, the phrase
“for cause” means: (a) the continued failure, for a period of thirty (30) days
after written demand is delivered to the Executive which specifically identifies
the failure, by the Executive substantially to perform the Executive’s duties
under this Agreement (other than any such failure resulting from “disability”),
(b) the Executive makes, or is found to have made, a false certification
relating to Endo Pharmaceuticals Holdings Inc.’s financial statements, (c) the
criminal felony indictment of the Executive by a court of competent
jurisdiction, (d) the engagement by the Executive in serious misconduct that has
caused, or in the good faith judgment of the Board of Directors may cause if not
discontinued, material harm (financial or otherwise) to the Employer or any of
its subsidiaries, if any (provided that with respect to misconduct that the
Board of Directors determines may cause material harm if not discontinued, a
written demand is delivered to the Executive specifically identifying the
misconduct and the Executive continues the misconduct), such material harm to
include, without limitation, (i) the disclosure of material secret or
Confidential Information of the Employer or any of its subsidiaries, if any,
(ii) the debarment of the Employer or any of its subsidiaries, if any, by the
U.S. Food and Drug Administration or any successor agency (the “FDA”), or
(iii) the registration of the Employer or any of its subsidiaries, if any, with
the U.S. Drug Enforcement Administration of any successor agency (the “DEA”) to
be revoked, (e) the debarment of the Executive by the FDA, or (f) the continued
material breach by the Executive of this Agreement after written demand is
delivered to the Executive which specifically identifies the breach and
Executive’s failure to cure within thirty (30) days of such demand.

Section 6.4 Definition of “For Good Reason.” For purposes of Section 6.1, the
phrase “for good reason” means any of the following: (a) The Employer’s material
breach Section 2.4, 3.1 or 3.2 or of this Agreement; or (b) the assignment of
the Executive without the Executive’s consent to a position, responsibilities,
or duties of a materially lesser status or degree of responsibility than the
Executive’s position, responsibilities, or duties at the Effective Date; or

 

-6-



--------------------------------------------------------------------------------

(c) the Employer requiring the Executive to be based at any office or location
more than fifty (50) miles from the Executive’s current principal business
location.

Section 6.5 Termination Pay. Effective upon the termination of this Agreement,
the Employer will be obligated to pay the Executive (or, in the event of
Executive’s death, Executive’s designated beneficiary as defined below) only
such compensation as is provided in this Section 6.5. For purposes of this
Section 6.5, the Executive’s designated beneficiary will be such individual
beneficiary or trust, located at such address, as the Executive may designate by
notice to the Employer from time to time or, if the Executive fails to give
notice to the Employer of such a beneficiary, the Executive’s estate.
Notwithstanding the preceding sentence, the Employer will have no duty, in any
circumstances, to attempt to open an estate on behalf of the Executive, to
determine whether any beneficiary designated by the Executive is alive or to
ascertain the address of any such beneficiary, to determine the existence of any
trust, to determine whether any person or entity purporting to act as the
Executive’s personal representative (or the trustee of a trust established by
the Executive) is duly authorized to act in that capacity, or to locate or
attempt to locate any beneficiary, personal representative, or trustee.

(a) Termination by the Executive for Good Reason or by the Employer Without
Cause. If the Executive terminates this Agreement for good reason (except as
otherwise provided in Section 6.5(e)) or if the Employer terminates the
Executive without cause, the Employer will (i) pay (A) monthly to the Executive
the Executive’s Salary for twenty-four (24) months, and (B) a lump sum equal to
two times the Executive’s target Incentive Compensation for the Fiscal Year in
which the termination is effective and (ii) continue to provide the Executive
with the Benefits for twenty-four (24) months.

(b) Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Executive will be entitled to receive the Executive’s
Salary and Incentive Compensation prorated through the date such termination is
effective.

(c) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Executive’s disability, as determined under Section 6.2, the
Employer will pay the Executive the Salary and Incentive Compensation (if the
applicable Performance Targets are met) through the remainder of the calendar
month during which such termination is effective and the period until disability
insurance benefits commence (“Disability Coverage Commencement”) under the
disability insurance coverage furnished by the Employer to the Executive. From
and after Disability Coverage Commencement and for twenty-four (24) consecutive
months thereafter, the Employer will make regular payments to the Executive in
the amount by which the Salary exceeds the Executive’s disability insurance
benefits.

(d) Termination upon Death. If this Agreement is terminated because of the
Executive’s death, the Executive will be entitled to receive the Executive’s
Salary through the end of the calendar month in which the Executive’s death
occurs, and Incentive Compensation (if the applicable Performance Targets are
met) for the Fiscal Year during which the Executive’s death occurs, prorated
through the date of the Executive’s death.

 

-7-



--------------------------------------------------------------------------------

(e) Termination upon Change of Control. If (A) following the occurrence of a
tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, as a result of which any person, entity or group, other than an
Affiliate of the Company prior to the occurrence of such event, as the case may
be, (i) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing more than 50% of the ordinary shares of the Company or
representing more than 50% of the combined voting power with respect to the
election of directors, (ii) appoints a majority of the board of directors of the
Company or (iii) obtains the ability to direct the operations or management of
the Company (each of the above, a “Change of Control”) and (B) within twelve
(12) months of such Change in Control, the Executive is terminated by the
Employer other than for cause, death or disability or by the Executive for good
reason, then the Executive will be entitled to receive (x) any accrued but
unpaid Salary to the date on which the termination is effective plus (y) a lump
sum payment equal to two times the sum of (1) the Executive’s then current
Salary plus (2) the higher of (a) Executive’s target Incentive Compensation for
the Fiscal Year during which the termination is effective or (b) Executive’s
Incentive Compensation for the Fiscal Year immediately preceding the year in
which the termination is effective plus (z) Benefits for a period equal to
twenty-four (24) months after the date on which the termination is effective.

(f) Benefits. Unless otherwise specifically provided herein or otherwise
provided for in the Benefits, the Executive’s accrual of, or participation in
plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Executive will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans.

ARTICLE 7. NON-DISCLOSURE COVENANT.

Section 7.1 Acknowledgments by the Executive. The Executive acknowledges that
(a) during the Employment Period and as a part of the Executive’s employment,
the Executive will be afforded access to Confidential Information; and
(b) public disclosure of such Confidential Information could have an adverse
effect on the Employer and its business.

Section 7.2 Agreements of the Executive. In consideration of the compensation
and benefits to be paid or provided to the Executive by the Employer under this
Agreement, the Executive covenants as follows:

(a) During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer, as otherwise may
be required by law or legal process or except as otherwise expressly permitted
by the terms of this Agreement.

(b) If any information that the Employer deems to be a trade secret is found by
a court of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such

 

-8-



--------------------------------------------------------------------------------

information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Executive hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(c) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Executive.

(d) Upon termination of this Agreement by either party, or upon the request of
the Employer during the Employment Period, the Executive will return to the
Employer all Confidential Information in the Executive’s possession or subject
to the Executive’s control, and the Executive may not retain any copies,
abstracts, sketches, or other physical embodiment of any of the Confidential
Information.

ARTICLE 8. NON-COMPETITION AND NON-INTERFERENCE.

The Executive covenants that the Executive will not, directly or indirectly
during the Employment Period, except in the course of the Executive’s employment
hereunder, and during the Post-Employment Period, directly or indirectly manage,
operate, control, or participate in the management, operation, or control of, be
employed by, associated with, or in any manner connected with, lend the
Executive’s name to, or render services or advice to, any third party or any
business whose products compete (including as described below) in whole or in
part with the products of the Employer (disregarding any non-pain management
products that were not products promoted by the Employer during the last three
years).

For purposes of this Article 8, any third party or any business whose products
compete includes any entity with which the Employer has had a product(s)
licensing agreement during the Employment Period and any entity with which the
Employer is at the time of termination actively negotiating, and eventually
concludes within six (6) months of the Employment Period, a commercial
agreement. The term “Post-Employment Period” means the period beginning on the
effective date of termination of the Executive’s employment hereunder and ending
on the later to occur of (i) twenty-four (24) months after the effective date of
such termination or (ii) the date amounts payable to Executive under Section 6.5
(a), (c) and (e) are to have been paid in full pursuant to this Agreement
(provided that notwithstanding anything in this Agreement to the contrary, such
amounts are being timely paid by the Employer).

If any covenant in this Article 8 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Executive.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 9. GENERAL PROVISIONS.

Section 9.1 Injunctive Relief and Additional Remedy. The Executive acknowledges
that the injury that would be suffered by the Employer as a result of a breach
of the provisions of this Agreement (including any provision of Articles 7 and
8) would be irreparable and that an award of monetary damages to the Employer
for such a breach would be an inadequate remedy. Consequently, the Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and the Employer will not
be obligated to post bond or other security in seeking such relief.

Section 9.2 Essential and Independent Covenants. The covenants by the Executive
in Articles 7 and 8 are essential elements of this Agreement, and without the
Executive’s agreement to comply with such covenants, the Employer would not have
entered into this Agreement or employed or continued the employment of the
Executive. The Employer and the Executive have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

If the Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Executive in Articles 7 and 8.

Section 9.3 Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment required under this Agreement, nor shall
the payments due Executive hereunder be reduced or offset by reason of any
payments Executive may receive from any other source.

Section 9.4 Representations and Warranties by the Executive. The Executive
represents and warrants to the Employer that the execution and delivery by the
Executive of this Agreement do not, and the performance by the Executive of the
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Executive; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which the
Executive is a party or by which the Executive is or may be bound.

Section 9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.

 

-10-



--------------------------------------------------------------------------------

Section 9.6 Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Executive under this Agreement, being personal, may not be
delegated.

Section 9.7 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 

If to the Employer:      Endo Pharmaceuticals Holdings Inc.      100 Endo
Boulevard      Chadds Ford, PA 19317      Attention: Peter A. Lankau
If to the Executive:      Peter A. Lankau      100 Endo Boulevard      Chadds
Ford, PA 19317     

and the Executive’s most recent home

address on file with the Employer.

Section 9.8 Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.

Section 9.9 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles. The parties hereto agree that, in any legal suit, action or
proceeding brought by a party hereto arising out of or based upon this
Agreement, the losing party shall pay to the prevailing party the reasonable
attorneys’ fees and expenses incurred by the prevailing party in addition to the
award or judgment sum determined due and payable by the losing party, if any, in
such action.

Section 9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be

 

-11-



--------------------------------------------------------------------------------

construed to be of such gender or number as the circumstances require. Unless
otherwise expressly provided, the word “including” does not limit the preceding
words or terms.

Section 9.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[SIGNATURES FOLLOW]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

ENDO PHARMACEUTICALS HOLDINGS INC. By:  

/s/ MICHAEL HYATT

Name:   Michael Hyatt Title:   Chairman of the Compensation Committee

/s/ PETER A. LANKAU

Peter A. Lankau

 

-13-